Appeal Dismissed and Memorandum Opinion filed October 1, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00385-CV

                    RICHARD A. DUNSMORE, Appellant
                                       V.

                    BRAD LIVINGSTON ET AL, Appellee

                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 77164-I

                MEMORANDUM                     OPINION


      This is an attempted appeal from an order signed April 8, 2015. Generally,
appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending parties
and claims, the orders remain interlocutory and unappealable until final judgment
is rendered unless an exception applies. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272
(Tex. 1992) (orig. proceeding).

      On September 8, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before September
18, 2015. See Tex. R. App. P. 42.3(a). Appellant’s response fails to demonstrate
that this court has jurisdiction over the appeal.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM



Panel consists of Justices Boyce, Busby, and Brown.




                                           2